DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/10/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The reference entitled “Office Action of Taiwan Counterpart Application” has not been considered because it is not in English and the relevance of this document is not clear.  It has been placed in the application file, but the information referred to therein has not been considered.  All other references have been considered.
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 11/8/2021 is acknowledged.
Claims 1-10 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.  It is noted that Applicant indicated claims 21-26 should be withdrawn; however, claims 1-10 are also directed to a non-elected species and must also be withdrawn because they .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away from the flexible portion” in the last line of claim 11 is a relative term which renders the claim indefinite. The term “far away from” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-20 are similarly rejected due to their dependence upon claim 11.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189798 to Rogoza et al. (hereinafter Rogoza) in view of US 2010/0295787 to Tang (hereinafter Tang).
Regarding claim 11, Rogoza teaches a virtual reality (VR) controller adapted to sense a motion in a three-dimensional space (e.g., controllers 102/104 can be part of a VR system 10; see Fig. 1 and par. 18), the VR controller comprising:
a handle (e.g., the handheld controller comprises a handle; see at least abstract and Fig. 2);
a side housing having a fixed portion and a flexible portion (e.g., one or more buttons 116 represent a flexible portion relative to the rigid body portion), wherein the fixed portion is fixed to the handle, and a contour of the side housing extending toward the handle conforms to a shape of a palm (e.g., the handheld controller comprises a handle having a palm side and a finger side; see at least abstract and Fig. 2); and
a switch (e.g., button 116 and/or sensor 125) disposed between the handle and the side housing.

In a related disclosure, Tang teaches an ergonomic adaptive mouse without orientation limitation (title).  More particularly, Tang teaches the adaptive mouse has a cover layer made of a moldable material that covers the mouse body and a plurality of sensors disposed between the mouse body and the cover layer (abstract).  Tang further teaches “As shown in FIG. 4, when the user's hand holds the cover layer 10 to make it deform, the first sensor 31 and the fourth sensor 34 are pressed by the user's finger and a part near the wrist to be deformed” (par. 22).  Such feature demonstrates sensing the palm of the user near sensors 33 and 34.  With respect to FIG. 5A, Tang teaches “when the user holds the adaptive mouse with a right hand 71, it is detected and determined that the user uses the right hand 71 to hold the adaptive mouse in the above mode…Then, the sensors 30 at the first part 11 of the cover layer 10 are defined as the left button, and the sensors 30 at the second part 12 are defined as the right button” (par. 23).  
It would have been obvious to one of ordinary skill in the art before the effective date to modify the input device of Rogoza to include a flexible portion abutting against the palm which is deformed to trigger the switch when the handle and the side housing are held and a force is applied, relative to the flexible portion, to one side of the handle 
Regarding claim 12, Rogoza teaches wherein a contour of the handle extending toward the side housing conforms to the shape of the palm (e.g., the palm portion of the handheld controller; see at least abstract and Fig. 2).
Regarding claim 13, the combination of Rogoza and Tang teaches or suggests wherein the side housing has a bump connected to the flexible portion to trigger the switch (see Fig. 2 at 116 showing a bump relative to the body of the controller).
Regarding claim 14, the combination of Rogoza and Tang teaches or suggests wherein the side housing has an outer frame connected to the fixed portion and surrounding the flexible portion together with the fixed portion because a linkage is required between the rigid handle portion and the flexible portion.
Regarding claim 15, the combination of Rogoza and Tang teaches or suggests wherein at least one fastener fastening the fixed portion to the handle because a linkage is required between the rigid handle portion and the flexible portion.
Regarding claim 16, the combination of Rogoza and Tang teaches or suggests wherein a shielding member fixed to the side housing to shield the at least one fastener (e.g., Tang teaches a moldable material covering the mouse body; see at least abstract).
Regarding claim 17, the combination of Rogoza and Tang teaches or suggests a position sensing portion disposed on the handle to sense a position of the handle (e.g., Tang teaches sensing the position of the hand; see at least pars. 22-23).

Regarding claim 19, Rogoza teaches an actuator disposed in the handle, wherein the actuator generates a feedback movement when the switch is pressed by the side housing (e.g., “a torsion spring 136 is positioned about the pivot shaft 130 to return the arm 128 to the extended position and to provide tactile feedback to the user's third-finger 11 (see FIG. 2) in the form of a resistive force” in par. 25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189798 to Rogoza et al. (hereinafter Rogoza) in view of US 2010/0295787 to Tang (hereinafter Tang) and US 2017/0189802 to Rogoza et al. (hereinafter Rogoza II).
Regarding claim 20, the combination of Rogoza and Tang teaches the invention substantially as described above, but lacks in teaching an orientation sensor disposed in the handle to sense an orientation and a movement of the handle.  In a related disclosure having at least one common inventor, Rogoza II teaches a very similar controller 102 which “includes an inertial measurement unit (IMU) 142 to monitor rotation and orientation of the controller…Thus, if the user makes, for example, a thumbs-up gesture and the IMU 142 determines that the user's hand has been rotated, then the registered hand gesture can be modified to represent a thumbs-down gesture, for example” (par. 24).  It would have been obvious to one of ordinary skill in the art before the effective date to modify Rogoza and Tang to include an orientation sensor disposed in the handle to sense an orientation and a movement of the handle in order to beneficially sense user gestures as taught by Rogoza II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715